Title: From Thomas Jefferson to John Rutledge, 26 July 1807
From: Jefferson, Thomas
To: Rutledge, John


                        
                            Sir
                     
                            Washington July 26. 07.
                        
                        Having recieved through you, from the light infantry company the Columbian volunteers attached to the 1st.
                            battalion of the 28th. regiment of South Carolina militia, a tender of their services, properly armed & accoutred and
                            ready to march at a moment’s warning to any part of the continent where they may be ordered in defence of the rights of
                            their country, I beg leave to return them the inclosed answer through the same channel and to offer you my salutations
                            & respects.
                        
                            Th: Jefferson
                     
                        
                    